Adams, J.
Tbe plaintiff does not aver that its paper is one of tbe two county papers having tbe largest circulation. *502It, does, it is true, aver that its paper “by law was entitled to be selected.” Rut this is an averment of a legal conclusion. Besides, it appears to us that, even if the plaintiff had averred that its paper was one of the two papers having the largest circulation, it would not have shown such interest in the matter that it could be held to be entitled to the writ. The public might suffer from the wrongful action of the board, but we are not able to see that the plaintiff would, unless we could presume that the compensation allowed would be overcompensation, and that we could not do. The question presented appears to have been disposed of in Welch v. The Board of Supervisors, 23 Iowa, 199, and Smith v. Yoram, 37 Id., 89. In our opinion the court did not err in sustaining the demurrer..
Affirmed.